 1
 2
 3
 4
 5
 6
 7                                 UNITED STATES DISTRICT COURT
 8                                EASTERN DISTRICT OF CALIFORNIA
 9                                            FRESNO DIVISION
10
                                      )
11   HEIDI STEVENS,                   )                      Case No.: 1:19-cv-00428-SAB
                                      )
12            Plaintiff,              )
                                      )                      ORDER RE STIPULATION FOR AN
13       vs.                          )                      EXTENSION OF TIME OF 35 DAYS FOR
                                      )                      DEFENDANT’S RESPONSE TO
14   COMMISSIONER OF SOCIAL SECURITY, )                      PLAINTIFF’S OPENING BRIEF
                                      )
15                                    )                      (ECF No. 19)
              Defendant.              )
16                                    )
17
18            Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that:
19            1.      Defendant’s response to Plaintiff’s opening brief shall be filed on or before April
20                    15, 2020;
21            2.      Plaintiff’s reply, if any, shall be filed on or before April 30, 2020.
22
23   IT IS SO ORDERED.

24   Dated:        March 9, 2020
                                                             UNITED STATES MAGISTRATE JUDGE
25
26
27
28


                                                         1
